Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-13-00254-CR

                                  Ex parte John E. RODARTE Sr.

                     From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. WR-59,240-02,06
                            Honorable Mary D. Roman, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 8, 2013

DISMISSED FOR LACK OF JURISDICTION

           John E. Rodarte Sr. has filed an “Order of Review Trial Court Denying Writ of Habeas

Corpus Trial Court’s Refusal to Address Petitioner’s Constitutional Violations, Thus Denying

Petitioner’s Writ of Habeas Corpus, Invoking Trial Court and Fourth Court of Appeals’ Subject

Matter Jurisdiction.” Rodarte was convicted of aggravated assault of a child and indecency by

contact, and was sentenced to life imprisonment and twenty years imprisonment, respectively.

See Rodarte v. State, No. 04-04-00673-CR, 2006 WL 622516 (Tex. App.—San Antonio 2006,

pet. ref’d). His conviction is final. He has now filed post-conviction writs of habeas corpus

pursuant to article 11.07 of the Texas Code of Criminal Procedure, and it appears the document

filed in this court is complaining of the trial court’s rulings and/or inaction regarding these post-

conviction felony habeas corpus proceedings. However, we have no jurisdiction over such
                                                                                       04-13-00254-CR


matters. Only the Texas Court of Criminal Appeals has jurisdiction in final post-conviction

felony proceedings. See TEX. CODE CRIM. PROC. ANN. art 11.07, § 5 (West Supp. 2012); Ater v.

Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); Ex parte Minnfee, 343
S.W.3d 526, 526 (Tex. App.—Amarillo 2011, orig. proceeding); In re McAfee, 53 S.W.3d 715,

717-18 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding). We have no jurisdiction over

such proceedings. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2012); Ex parte

Minnfee, 343 S.W.3d at 526; In re McAfee, 53 S.W.3d at 716-17. Nor do we have jurisdiction

over a mandamus petition relating to a final post-conviction felony habeas corpus proceeding.

See In re McAfee, 53 S.W.3d at 718 (concluding that courts of appeals have no authority to issue

writs of mandamus in criminal law matters pertaining to proceedings under article 11.07 of the

Texas Code of Criminal Procedure). Only the Texas Court of Criminal Appeals has jurisdiction

in such a matter. See id. We therefore dismiss this appeal for lack of jurisdiction.


                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-